DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amended claims and a Terminal Disclaimer (TD) filed 12/21/21. Claims 1-24 were previously canceled and claims 25-51 are the pending claims of which claim 25 is independent.
Allowance and reasons for allowance
3. Claim 25 was objected in the OA of 10/1/21 for a missing indefinite article. Applicant has amended the claim and this objection has been overcome. The TD filed obviates a Double Patenting rejection over a prior patent (in the OA of 10/1/21). 
4. Claim 25 is allowable over prior art. Claims 26-51 are allowable by virtue of their dependence on claim 25.
5. The following is the examiner's statement of reasons for allowability: prior art fails to disclose or suggest:
Claim 25:
A method for optically measuring the thermal stability of viruses in a liquid sample,
which is in a sample container wherein the method comprises the following steps:
wherein the sample container is shifted during a measuring period relatively to the
irradiated light of the first and/or second wavelength and/or to the detector and is driven
back and forth several times; and wherein a plurality of sample containers or a plurality of capillaries are scanned by said relative movement.

Relevant prior art
6. Gabriel (US 20140234865) discloses a method to optically measure the stability and
the aggregation of particles in a liquid sample but fails to disclose or suggest wherein the
sample container is shifted during a measuring period relatively to the irradiated light of
the first and/or second wavelength and/or to the detector and is driven back and forth
several times; and wherein a plurality of sample containers or a plurality of capillaries are
scanned by said relative movement.
In the instant invention, the continuous relative shifting of the capillaries to the optics
during a measurement improves efficiency and accuracy of the measurements because
a plurality of samples may be measured in parallel by tempering all samples simultaneously to the same temperature. Long residence time on the individual capillaries
or a directed driving to a specific measurement point on the capillary is not needed,
making the method fast and robust.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884